DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 3/15/2022. As directed by the amendment, claims 1, 3, 11 and 12 were amended, claims 2 and 9 were cancelled, and no new claims were added. Thus, claims 1, 3-8, and 10-21 are presently pending in this application
Claims 1, 3-8, and 10-21 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Ross Davis on 4/28/2022. 

The application has been amended as follows:
            1. (Currently Amended) An actuator for an aerosol inhalation device that is a 
pressurized metered dose inhaler, comprising: 
            a housing adapted to receive an aerosol canister containing a pressurised medicament 
formulation, provided with a metering valve having a hollow valve stem with a longitudinal 
axis, the housing comprising a mouthpiece; 
             
             a nozzle block defining a valve stem receptacle, an expansion chamber or sump, a 
nozzle channel having a central longitudinal axis, and an aperture to propel an aerosol 
formulation towards the mouthpiece ; and
             a tubular element configured to be removable from the mouthpiece, the tubular element comprising: 
(1) a proximal opening of suitable shape and dimensions adapted to be securely snapped into place with the mouthpiece, the proximal opening and a proximal end portion of the tubular element form a proximal most end of the tubular element, 
(2) a mouthpiece portion, the mouthpiece portion comprising a central rounded mouthpiece opening, the central rounded mouthpiece opening being on an opposite side from the proximal opening, the mouthpiece portion having a central longitudinal axis located at an angle in a range from approximately 90° to approximately 120° to a direction of the longitudinal axis of the hollow valve stem, and
(3) a planar distal end wall and one or more external sidewalls, 
wherein the planar distal end wall and the one or more external sidewalls define an interior space, 
wherein said central rounded mouthpiece opening comprises a diameter d from 5 to 14 mm and at a distance D from 16 to 58 mm from an external aperture of said nozzle channel and a central axis of the central rounded mouthpiece opening is aligned with the central longitudinal axis of said mouthpiece portion and coinciding with the central longitudinal axis of said nozzle channel,
wherein said interior space connects the proximal opening to the central rounded mouthpiece opening, the interior space comprises a first section closer to the proximal opening than the central rounded mouthpiece opening and a second section closer to the central rounded mouthpiece opening than the proximal opening, and the first section comprises a diameter that is larger than a diameter of the second section, 
wherein an internal extension extends at an angle of any value in the range from 30° to 
150° with respect to a plane of the planar distal end wall defining said central rounded mouthpiece opening,
wherein the internal extension extends from the planar distal end wall toward the nozzle block so as to form a void between a sidewall of said internal extension and one or more lateral 
external sidewalls, the void being radially outward of the sidewall of said internal extension, 
wherein said central rounded mouthpiece opening is configured on a planar surface of 
the planar distal end wall and is formed by an interior curve surface of the planar distal end wall, 
wherein the planar surface is normal to the one or more lateral external sidewalls of said mouthpiece portion,
wherein said internal extension extends from the planar surface,
wherein said central rounded mouthpiece opening configured on the planar surface is 
an opening of the mouthpiece portion at which the medicament formulation exits the mouthpiece portion and the aerosol inhaler actuator, 
wherein the central rounded mouthpiece opening and the planar surface are aligned such that the central rounded mouthpiece opening and the planar surface form a distal most end of the tubular element, and 
wherein the internal extension comprises a longitudinal length that is shorter than a longitudinal length of the interior space
             






















5. (Currently Amended) The actuator according to claim 1, wherein is from 8 to 12 mm.

10. (Currently Amended) The actuator of claim 1, wherein said sidewall of the internal extension forms the void at the angle of 90°±2° with respect to the plane of the planar distal end wall defining said central rounded mouthpiece opening.

11. (Currently Amended) A tubular element, comprising: 
            (1) aproximal opening of suitable shape and dimensions adapted to be securely snapped into place with a mouthpiece of an aerosol inhaler actuator that is a pressurized metered dose 
inhaler, the proximal opening and a proximal end portion of the tubular element forming a proximal most end of the tubular element, the inhaler comprising: 
                        (a) a housing adapted to receive an aerosol canister containing a pressurized 
            medicament formulation, provided with a metering valve having a hollow valve stem 
            with a longitudinal axis, and 
                        (b) a nozzle block defining a valve stem receptacle, an expansion chamber or 
            sump, a nozzle channel having a central longitudinal axis, and an aperture to propel an 
            aerosol formulation towards an opening of the mouthpiece; 
            (2) a mouthpiece portion comprising central rounded mouthpiece opening the central rounded mouthpiece opening being on an opposite side from the proximal opening, the mouthpiece portion having a central longitudinal axis located at an angle in a range from approximately 90° to approximately 120° to a direction of the longitudinal axis of the hollow valve stem; and 
            (3) a planar distal end wall and one or more external sidewalls, 
wherein the planar distal end wall and the one or more external sidewalls define an interior space, 
            wherein said 
comprises a diameter d from 5 to 14 mm and at a distance D from 16 to 58 mm from an external aperture of said nozzle channel and a central axis of the central rounded mouthpiece opening is aligned with the central 
longitudinal axis of said mouthpiece portion and coinciding with the central longitudinal axis 
of said nozzle channel, 
wherein said interior space connects the proximal opening to the central rounded mouthpiece opening, the interior space comprises a first section closer to the proximal opening than the central rounded mouthpiece opening and a second section closer to the central rounded mouthpiece opening than the proximal opening, and the first section comprises a diameter that is larger than a diameter of the second section, 
            wherein an internal extension extends at an angle of any value in the range from 30° to 
150° with respect to a plane of the planar distal end wall defining said central rounded mouthpiece opening, 
            wherein the internal extension extends from the planar distal end wall toward the nozzle block so as to form a void between a sidewall of said internal extension and one or more lateral external sidewalls of said internal extension, 
            wherein said central rounded mouthpiece opening is configured on a planar surface of 
the planar distal end wall and is formed by an interior curve surface of the planar distal end wall, wherein the planar surface is normal to the one or more lateral external sidewalls of said mouthpiece portion, 
wherein said internal extension extends from the planar surface, 
            wherein said central rounded mouthpiece opening configured on the planar surface is 
an opening of the mouthpiece portion at which the medicament formulation exits the 
mouthpiece portion and the aerosol inhaler actuator, 
wherein the central rounded mouthpiece opening and the planar surface are aligned such that the central rounded mouthpiece opening and the planar surface form a distal most end of the tubular element, and 
wherein the internal extension comprises a longitudinal length that is shorter than a longitudinal length of the interior space.

            12. (Currently Amended) The tubular element according to claim 11, wherein said tubular element is molded of a same material as said actuator  that is different from a material of the actuator.

13. (Currently Amended) A tubular element, comprising: 
            (1) aproximal opening of suitable shape and dimensions adapted to be securely snapped into place with a mouthpiece of an aerosol inhaler actuator that is a pressurized metered dose 
inhaler, the proximal opening and a proximal end portion of the tubular element forming a proximal most end of the tubular element, the inhaler comprising:
                        (a) a housing adapted to receive an aerosol canister containing a pressurized 
            medicament formulation, provided with a metering valve having a hollow valve stem 
            with a longitudinal axis, and 
                        (b) a nozzle block defining a valve stem receptacle, an expansion chamber or 
            sump, a nozzle channel having a central longitudinal axis, and an aperture to propel an 
            aerosol formulation towards an opening of the mouthpiece; 
            (2) a mouthpiece portion comprising central circular mouthpiece opening the central circular mouthpiece opening being on an opposite side from the proximal opening, the mouthpiece portion having a central longitudinal axis located at an angle in a range from approximately 90° to approximately 120° to a direction of the longitudinal axis of the hollow valve stem; and 
            (3) a planar distal end wall and one or more lateral external sidewalls, 
wherein the planar distal end wall and the one or more external sidewalls define an interior space, 
            wherein said is
                        (i) of an internal diameter d which is about 9, 10, 11, or 12 mm, and 
                        (ii) at a distance D of about 38.5, 41.0, 45.0, 50.3, or 54.1 mm from an external 
aperture of said nozzle channel and a central axis of the central circular mouthpiece opening is 
aligned with the central longitudinal axis of said mouthpiece portion and coinciding with the 
central longitudinal axis of the nozzle channel, 
wherein said interior space connects the proximal opening to the central circular mouthpiece opening, the interior space comprises a first section closer to the proximal opening than the central circular mouthpiece opening and a second section closer to the central circular mouthpiece opening than the proximal opening, and the first section comprises a diameter that is larger than a diameter of the second section, 
            wherein an internal sidewall extends from the planar distal end wall into the interior spacethe planar distal end wall defining the said central circular mouthpiece opening, the recess comprising a length t of 4, 5, or 6 mm, 
            wherein said mouthpiece defines a void between the internal sidewall the one or more lateral external sidewalls  internal sidewall, 
            wherein said central circular mouthpiece opening is configured on a planar surface 
of the planar distal end wall and is formed by an interior curve surface of the planar distal end wall, 
wherein the planar surface is normal to the one or more lateral external sidewalls of said mouthpiece portion, 
            
            wherein said central circular mouthpiece opening configured on the planar surface is an 
opening of the mouthpiece portion at which the medicament formulation exits the mouthpiece 
portion and the aerosol inhaler actuator, 
wherein the central circular mouthpiece opening and the planar surface are aligned such that the central circular mouthpiece opening and the planar surface form a distal most end of the tubular element, and 
wherein the internal sidewall comprises a longitudinal length that is shorter than a longitudinal length of the interior space.

21.  (Currently Amendment):  The actuator according to claim 1, wherein the angle of the central longitudinal axis is greater than 90° and less than 120° to the direction of the longitudinal axis of the hollow valve stem.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Schultz (US 5,899,201), Knopeck (2006/0269484), Watt (3,980,074), Samson (2016/0325058), Edwards (2011/0011394) and Wassenaar (2005/0268915) do not specifically disclose the claimed apparatus as presented in the claims 1, 3-8, and 10-21. 
Regarding claim 1, Schultz discloses an actuator (10 minus 14, see fig. 1) for an aerosol inhalation device that is a pressurized metered dose inhaler (10 including 14, fig. 1, Col 3, lines 48-65, Schultz discloses in Col 2, lines 25-53 that the aerosol source is pressurized liquid or powdered, and further discloses that aerosol source 14 would utilize metered dose valve, alternatively, Schultz discloses that the aerosol source can be a source of compressed gas that expelled a dose of powdered drug, since there is a pressurized gas that expelled a dose, the dose would be metered, therefore, the dry powder aerosol source is a pressurized metered dose inhaler), comprising: (a) a housing (13, fig. 1) adapted to receive an aerosol canister (14, fig. 1) containing a pressurized medicament formulation (Col 2, ln 25-28), provided with a metering valve (20, fig. 1, Col 3, lines 55-65) having a hollow valve stem (18, Col 3, lines 55-65) with a longitudinal axis (As seen in fig 1 extending downward in a longitudinal direction from the canister); a mouthpiece portion (50 and 12), having a central longitudinal axis located at an angle in a range from approximately 90° to approximately 120° to the direction of the longitudinal axis of the hollow valve stem (see axis 36, fig. 1, axis 36 is the central longitudinal axis and as show, the axis 36 is located at a right angle to the direction of the longitudinal axis of the hollow valve stem 18, which is approximately 90 degrees to the central longitudinal axis), terminating in a mouthpiece opening through which a user inhales (mouthpiece 12 where 44 terminates, see fig. 1) and a nozzle block (16, fig. 1) defining a valve stem receptacle (see fig. 1, receptacle formed by 16 receives the stem 18), an expansion chamber or sump (22 walls defining chamber), a nozzle channel (nozzle formed at 26 and 28, see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) having a longitudinal axis (see fig. 1, shared longitudinal axis with axis 36), and an aperture (see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) to propel an aerosol formulation towards the mouthpiece opening (col 1, lines 42-61), and a central axis of the central rounded mouthpiece opening is aligned with the central longitudinal axis of said actuator mouthpiece portion and substantially coinciding with the central longitudinal axis of said nozzle channel (fig 1, as shown, the axis of the nozzle is shared with the axis of mouthpiece as axis 36), wherein said mouthpiece portion (12) of said actuator comprises a central rounded mouthpiece opening (see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021, Col 4, ln 35-39 discloses the second chamber of the mouth piece is about a circular constriction aperture, as disclosed in col 3, ln 25-26) of a surface corresponding to a surface of a circular shaped opening of a diameter d from 5-14 mm and at a distance D from 16 to 58 mm from an external aperture of said nozzle channel external aperture (see table 1, as shown the radius of the constrictor opening at 32 is radius 48, which is 0.318 cm, which equates to a diameter of 6.36 mm, furthermore, the distance 46 from the nozzle to the central rounded mouthpiece opening range from 15.1mm to 22.7 mm, see actuators 3 and 6, furthermore, in Col 1, lines 50-61, Schultz discloses that the area of the constriction can be 0.6                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm), Schultz discloses that the mouthpiece (12) is separable (see col 4, lines 22-28) and that the aerosolizing source can be powdered or PMDI (see col 2, lines 25-53).
Watt teaches a mouthpiece portion (portion 2 including 14 and 13, fig. 1) comprising a central rounded mouthpiece opening, a profile of the central rounded mouthpiece opening has an edge facing towards an inside of the mouthpiece portion, wherein an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defined by a sidewall (sidewall of 13) that extends from the wall where the wall defines said central rounded mouthpiece opening, the sidewall that defines the internal extension having a radially inward facing face and a radially outward facing face opposite the radially inward facing face, wherein said mouthpiece portion defines a void between the sidewall that defines said internal extension of the edge and one or more lateral external sidewalls of said mouthpiece portion, the void being radially adjacent and outward of the radially outward facing face of the sidewall that defines the internal extension (see the annotated-Watt fig. 1 in the non-final rejection mailed on 10/15/2021, Col 2, lines 3-24, Watt discloses that the outlet 2 formed annular space 14, therefore, the sidewall 13 would have radially extending surface, furthermore, see fig. 3, as show, extension 13 is cylindrical in shape).
Samson teaches a mouthpiece (18, fig. 1) that is removable and can be interchanged between a PMDI and a powdered inhaler (see paragraphs 0051 and 0056). 
Edwards discloses a tubular element (114, figs. 2a-2g) that is snapped on to a mouthpiece (112, fig. 2a, paragraph 0044). 
Wassenaar teaches a mouthpiece having a construction having an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defining a central rounded mouthpiece opening (see the annotated-Wassenaar fig. 20 in the non-final rejection mailed on 10/15/2021).
However, Schultz, Watt, Samson, Edwards and Wassenaar fail to disclose the combination of structures as claimed and a tubular element that is configured to be removably snapped onto the mouthpiece, the tubular element, wherein a proximal opening and a proximal end portion of the tubular element forming a proximal most end of the tubular element, a planar distal end wall and one or more external sidewalls, wherein the planar distal end wall and the one or more external side walls define an interior space, wherein said interior space connects the proximal opening to the central rounded mouthpiece opening, the interior space comprises a first section closer to the proximal opening than the central rounded mouthpiece opening and a second section closer to the central rounded mouthpiece opening than the proximal opening, and the first section comprises a diameter that is larger than a diameter of the second section, wherein the central rounded mouthpiece opening and the planar surface are aligned such that the central rounded mouthpiece opening and the planar surface form a distal most end of the tubular element, and wherein the internal extension comprises a longitudinal length that is shorter than a longitudinal length of the interior space. Therefore, to modify Schultz, Watt, Samson, and Wassenaar to arrive at the claimed invention would be based upon improper hindsight. 
Regarding claim 11, Schultz discloses a tubular element (fig 1, 50 walls), comprising: an opening (opening formed at end of 50 that is adjacent to 32, see fig. 1) of suitable shape and dimensions adapted to be securely snapped into place with a mouthpiece (12) of an inhaler actuator that is a pressurized metered dose inhaler (10, fig. 1, Col 3, lines 48-65, Schultz discloses in Col 2, lines 25-53 that the aerosol source is pressurized liquid or powdered, and further discloses that aerosol source 14 would utilize metered dose valve, alternatively, Schultz discloses that the aerosol source can be a source of compressed gas that expelled a dose of powdered drug, since there is a pressurized gas that expelled a dose, the dose would be metered, therefore, the dry powder aerosol source is a pressurized metered dose inhaler) (Col 4, lines 22-28, Schultz discloses that the mouthpiece 12 is separable from 10 and is friction fitted onto the housing, the term snapped is interpreted as to put into or remove from a particular position by a sudden movement, therefore, if it is separable and is friction fitted, to remove the mouthpiece 12 and the housing from one another, the movement to remove it can be snapped), comprising; a housing (13, fig. 1) adapted to receive an aerosol canister (14, fig. 1) containing a pressurized medicament formulation (Col 2, ln 25-28), provided with a metering valve (20, fig. 1, Col 3, lines 55-65) having a hollow valve stem (18, Col 3, lines 55-65) with a longitudinal axis (As seen in fig 1 extending downward in a longitudinal direction from the canister); a nozzle block (16 nozzle block) defining a valve stem receptacle (see fig. 1, receptacle formed by 16 receives the stem 18), an expansion chamber or sump (22 defining channel), a nozzle channel (nozzle formed at 26 and 28, see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) having a central longitudinal axis (see fig. 1, shared longitudinal axis with axis 36), and an aperture (see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) to propel an aerosol formulation towards an opening of the mouthpiece (col 1, ln 42-61); and an opposite opening provided with a mouthpiece portion (30 walls forming opening 32), having a central longitudinal axis (36 axis) located at an angle approximately 90 degrees to the direction of the longitudinal axis of the hollow valve stem (see axis 36, fig. 1, axis 36 is the central longitudinal axis and as show, the axis 36 is located at a right angle to the direction of the longitudinal axis of the hollow valve stem 18, which is approximately 90 degrees to the central longitudinal axis), terminating in a mouthpiece opening through which a user inhales (mouthpiece opening at 44, fig. 1), wherein said opposite opening (32) is a central rounded mouthpiece opening (see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) of a surface corresponding to a surface of a circular shaped opening (Col 4, ln 35-39 discloses the second chamber of the mouth piece is about a circular constriction aperture, as disclosed in col 3, ln 25-26, see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) of a diameter d from 5 to 14 mm and at a distance D from 16 to 58 mm from an external aperture of said nozzle channel (see table 1, as shown the radius of the constrictor opening at 32 is radius 48, which is 0.318 cm, which equates to a diameter of 6.36 mm, furthermore, the distance 46 from the nozzle to the central rounded mouthpiece opening range from 15.1mm to 22.7 mm, see actuators 3 and 6, furthermore, in Col 1, lines 50-61, Schultz discloses that the area of the constriction can be 0.6                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm, furthermore, in col 3, ln 20-21 discloses the distance from the constriction aperture to the exit aperture is 1-3 cm = 10-30mm, which partially falls between 16mm – 58mm) and a central axis of the central rounded mouthpiece opening is aligned with the central longitudinal axis of said actuator mouthpiece portion and substantially coinciding with the central longitudinal axis of said nozzle channel (fig 1, as shown, the axis of the nozzle is shared with the axis of mouthpiece as axis 36).
Watt teaches a mouthpiece portion (portion 2 including 14 and 13, fig. 1) comprising a central rounded mouthpiece opening, a profile of the central rounded mouthpiece opening, wherein an internal extension extends at an angle of any value in the range from 30° to 150° with respect to a plane of an end wall defining said central rounded mouthpiece opening, and wherein the internal extension extends from the end wall toward the nozzle block so as to form a void between a sidewall that defines said internal extension and one or more lateral external sidewalls of said mouthpiece portion, the void being radially outward of the sidewall that defines aid internal extension (see the annotated-Watt fig. 1 in the non-final rejection mailed on 10/15/2021, Col 2, lines 3-24, Watt discloses that the outlet 2 formed annular space 14, therefore, the sidewall 13 would have radially extending surface, furthermore, see fig. 3, as show, extension 13 is cylindrical in shape, wherein the wall is the “end wall”).
Samson teaches a mouthpiece (18, fig. 1) that is removable and can be interchanged between a PMDI and a powdered inhaler (see paragraphs 0051 and 0056). 
Edwards discloses a tubular element (114, figs. 2a-2g) that is snapped on to a mouthpiece (112, fig. 2a, paragraph 0044). 
Wassenaar teaches a mouthpiece having a construction having an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defining a central rounded mouthpiece opening (see the annotated-Wassenaar fig. 20 in the non-final rejection mailed on 10/15/2021).
However, Schultz, Watt, Samson, Edwards and Wassenaar fail to disclose the combination of structures as claimed and a tubular element that is configured to be removably snapped onto the mouthpiece, the tubular element, wherein a proximal opening and a proximal end portion of the tubular element forming a proximal most end of the tubular element, a planar distal end wall and one or more external sidewalls, wherein the planar distal end wall and the one or more external side walls define an interior space, wherein said interior space connects the proximal opening to the central rounded mouthpiece opening, the interior space comprises a first section closer to the proximal opening than the central rounded mouthpiece opening and a second section closer to the central rounded mouthpiece opening than the proximal opening, and the first section comprises a diameter that is larger than a diameter of the second section, wherein the central rounded mouthpiece opening and the planar surface are aligned such that the central rounded mouthpiece opening and the planar surface form a distal most end of the tubular element, and wherein the internal extension comprises a longitudinal length that is shorter than a longitudinal length of the interior space. Therefore, to modify Schultz, Watt, Samson, and Wassenaar to arrive at the claimed invention would be based upon improper hindsight.
Regarding claim 13, Schultz further discloses a tubular element (fig 1, 50 walls), comprising an opening (opening formed at end of 50 that is adjacent to 32, see fig. 1) of suitable shape and dimensions adapted to be securely snapped into place with a mouthpiece (12) of an inhaler actuator (10, fig. 1, Col 3, lines 48-65, Schultz discloses in Col 2, lines 25-53 that the aerosol source is pressurized liquid or powdered, and further discloses that aerosol source 14 would utilize metered dose valve, alternatively, Schultz discloses that the aerosol source can be a source of compressed gas that expelled a dose of powdered drug, since there is a pressurized gas that expelled a dose, the dose would be metered, therefore, the dry powder aerosol source is a pressurized metered dose inhaler) (Col 4, lines 22-28, Schultz discloses that the mouthpiece 12 is separable from 10 and is friction fitted onto the housing, the term snapped is interpreted as to put into or remove from a particular position by a sudden movement, therefore, if it is separable and is friction fitted, to remove the mouthpiece 12 and the housing from one another, the movement to remove it can be snapped), comprising: a housing (13, fig. 1) adapted to receive an aerosol canister (14, fig. 1) containing a pressurized medicament formulation (Col 2, ln 25-28), provided with a metering valve (20, fig. 1, Col 3, lines 55-65) having a hollow valve stem (18, Col 3, lines 55-65) with a longitudinal axis (As seen in fig 1 extending downward in a longitudinal direction from the canister); a nozzle block (16 nozzle block) defining a valve stem receptacle (see fig. 1, receptacle formed by 16 receives the stem 18), an expansion chamber or sump (22 defining channel), a nozzle channel (nozzle formed at 26 and 28, see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) having a central longitudinal axis (see fig. 1, shared longitudinal axis with axis 36), and an aperture (see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) to propel an aerosol formulation towards an opening of the mouthpiece (col 1, ln 42-61); and an opposite opening provided with a mouthpiece portion (30 walls forming opening 32), having a central longitudinal axis (36 axis) located at an angle of approximately 90 degrees to the direction of the longitudinal axis of the hollow valve stem (see axis 36, fig. 1, axis 36 is the central longitudinal axis and as show, the axis 36 is located at a right angle to the direction of the longitudinal axis of the hollow valve stem 18, which is approximately 90 degrees to the central longitudinal axis), terminating in a mouthpiece opening through which a user inhales (mouthpiece opening at 44, fig. 1), wherein said opposite opening (32) is a central rounded mouthpiece opening (see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) of a surface corresponding to a surface of a circular shaped opening (Col 4, ln 35-39 discloses the second chamber of the mouth piece is about a circular constriction aperture, as disclosed in col 3, ln 25-26, see the annotated-Schultz fig. 1 in the non-final rejection mailed on 10/15/2021) of an internal diameter d which is about 9, 10, 11, or 12 mm, at a distance D from an external aperture of said nozzle channel (see table 1, as shown the radius of the constrictor opening at 32 is radius 48, which is 0.318 cm, which equates to a diameter of 6.36 mm, furthermore, in Col 1, lines 50-61, Schultz discloses that the area of the constriction can be 0.6                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm, which is about 9 mm, furthermore, the distance 46 from the nozzle to the central rounded mouthpiece opening range from 15.1mm to 22.7 mm, see actuators 3 and 6, furthermore, in col 3, ln 20-21 discloses the distance from the constriction aperture to the exit aperture is 1-3 cm = 10-30mm) and a central axis of the central circular mouthpiece opening is aligned with the central longitudinal axis of said actuator mouthpiece portion and substantially coinciding with the central longitudinal axis of said nozzle channel (fig 1, as shown, the axis of the nozzle is shared with the axis of mouthpiece as axis 36).
Knopeck teaches that a mouthpiece is at a distance D of about 38.5, 41.00, 45.0, 50.3, or 54.1 mm from a nozzle channel (see paragraph 0059, Knopeck discloses that the nozzle to mouthpiece is 1 to 15 cm, preferably 4 to 6 cm).  
Watt teaches a mouthpiece portion (portion 2 including 14 and 13, fig. 1) comprising a central rounded mouthpiece opening, a profile of the central rounded mouthpiece opening has an edge facing towards an inside of the mouthpiece portion, wherein an internal extension of the edge forming a cylindrical recess at an angle of 90°  with respect to a plane of a wall defining central rounded mouthpiece opening, wherein said mouthpiece defines a void between a sidewall that defines the edge facing towards the inside of said mouthpiece and one or more lateral external sidewalls of said mouthpiece, the void being radially outward of the sidewall (see the annotated-Watt fig. 1 in the non-final rejection mailed on 10/15/2021, Col 2, lines 3-24, Watt discloses that the outlet 2 formed annular space 14, therefore, the sidewall 13 would have radially extending surface, furthermore, see fig. 3, as show, extension 13 is cylindrical in shape).
Samson teaches a mouthpiece (18, fig. 1) that is removable and can be interchanged between a PMDI and a powdered inhaler (see paragraphs 0051 and 0056). 
Edwards discloses a tubular element (114, figs. 2a-2g) that is snapped on to a mouthpiece (112, fig. 2a, paragraph 0044). 
Wassenaar teaches a mouthpiece having a construction having an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defining a central rounded mouthpiece opening (see the annotated-Wassenaar fig. 20 in the non-final rejection mailed on 10/15/2021).
However, Schultz, Knopeck, Watt, Samson, Edwards and Wassenaar fail to disclose the combination of structures as claimed and a tubular element that is configured to be removably snapped onto the mouthpiece, the tubular element, wherein a proximal opening and a proximal end portion of the tubular element forming a proximal most end of the tubular element, a planar distal end wall and one or more external sidewalls, wherein the planar distal end wall and the one or more external side walls define an interior space, wherein said interior space connects the proximal opening to the central rounded mouthpiece opening, the interior space comprises a first section closer to the proximal opening than the central rounded mouthpiece opening and a second section closer to the central rounded mouthpiece opening than the proximal opening, and the first section comprises a diameter that is larger than a diameter of the second section, wherein the central rounded mouthpiece opening and the planar surface are aligned such that the central rounded mouthpiece opening and the planar surface form a distal most end of the tubular element, and wherein the internal extension comprises a longitudinal length that is shorter than a longitudinal length of the interior space. Therefore, to modify Schultz, Knopeck, Watt, Samson, and Wassenaar to arrive at the claimed invention would be based upon improper hindsight.
Therefore, claims 1, 3-8, and 10-21 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards (WO 2014/046993) is cited to show a mouthpiece extension for an inhaler. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785